Honorable Jaok Weoh
County Attorney
Carneioncounty
Brewnwille, Texas

har   Sir8                                     Opinion Ru&6r O-2920
                                               Be: Validity of a road dintriot
                                                    FhiOh inoIud66 a previously
                                                    or6at6dmroad dirtriat aad the
                                                    rffeot of maoh'oreatioa upon
                                                    the diEtriot aErlapp6d.

         Ik   hWU   YOUr   lOtt6r   Of.   %Wl6bOr   22,   rEqU66tillg   OUT   opinion   on   the
question arising out of the following state of faotst

          6Th6 C~666i66i~6r6' COU@ Of C6mrOn CoUnty, TOmE,
      by authorltp of Art1016 7520, Rwissd civil Statute6 of
      Texar, 1926, or6atEd CamEron County Road District #1
      during the month of October, inoorporatiag ther6in th6
      City Of &onY~EVillO and Eon16surrounding t6rritOrJr.
      Based upon a petition 6ignQd by the rsquisite numb6r of
      r68idEnf property t6xpaying voters of said distriot,
      and aftsi the notiae nquired w law in Arti.      7626, a
      hearing me had thereon on Hov6&6r 6, 1940, under &ti-
      ale 7620; and the Comrmisaionara~Court than ord6rEd a
      bond eleotion for D606mb6+ 7, 1840, of )266,00%    Upon
      said i%mmber 6, 1940, a group of oltirenr appeared bfor6
      the Cmmis6iomrs1 Court of this County and requested that
      a 66oond distfiot, to be called Cameron County Road Dis-
      triot "A6 be created, whioh said M&riot    muld include
      all of Road District One and mm6 additional territory to
      the U6estthereof, and, upon the petition of the requi6ite
      number of resident propsrty taxpaying voters, an Orgrw68-6n-
      tared for a hearing to datetine whether or not a bond eleo-
      tion in said Road District "4" should be held. The propon-
      ents of Road District "46 agree that if the bond election
      of Road Diatriot One, on December 7, carries, the said Road
      District "11"should be oanoelled and nothing further done
      thersrith.. Ebwever, if t# qaid bond elsation of Road Dis-
      tri&,Q,   f64l.18to carry, the propDnent8 of said Road Die-
      triot1&*hop6 to be able to carry their said election.
      proponsnts of each district hop6 that whichever bond eleo-
      tion carries, the State Highway Department will designate
Honorable Jaok Rieoh, page #2        (o-2920)




     the proposed road as a State Highuay and that the bonds
     issued thereunder will partioipate under the one cent
     gasoline tax of Rousa Bill 688, 46th Legislature, Regu-
     lar Session, Chapter 3, page 682, 80 that the bonds of
     either.distriot must have b&n voted and issued by Jan-
     uary 1, 1943; henos, timb'is bf the dse.enc~~~

     The legal question arising from th.aforegoing and upon which our
opinion is requested Isa

         "Whether a road distriot within a county may be
     created which includes a previously created road dis-
     trict, and particularly &ether the creation of said
     two districts, as hereinabove set out, would invali-
     date the bond issue of either,"

     Assuning for the purposes of this opinion that the steps taken
in the oreation of '~ Road District NurmberOne above mentioned, mre
legally and properly oarried out, it must be conoeded that Road Dis-
trictL Number One was legally and validly established.

     Artiola   '75200   reads, in part, a8 followsr

           "But exoept as herein specifically permitted no
     frao$ional part of a previously created road distriot
     ‘shallbe included within the limit of the road dis-
     trict   created under the provisions of this Aot, e e .".

      In our opinion this artiale precludes the creation of-Road District
"A" mentioned in your lettsrr Further, it is our opinion that the crea-
$ipn of Road District  "A" oan in nowise affect the validity of Road Dis-
triot One, inasmuch as-Road District Kumber (he was previously created,
The prohibition aontained in Article 7620~ is against the subsequent
cmation   of a road district, the territory of which would overlapthat
of a road district previously created, and oan, therefore, have no ef-
fect on such previously oreated district.

     The exception mentioned in the above quoted article has refersnce to
the compensation bond statutes, Artioles 767d, et seq., and Is not perti-
nent to the situation in the instant matter.

     The pro-ceedingshad in connection withtha crsaticn of Road Distriot
"A" being prohibited by law, mu think void ab initio, and you are 60 ad-
vised.
     Trusting that the foregoing satisfactorily answer8 your inquiry, we fire

                                                      Very truly yours,

                                                  ATTORl?EYGEXERALO~TEXM
APPROVED DEC 20, 1940
Grover Sellers                                    By's/ Clareme E. Crow0
FIRST ASSISTXNT hTTOH?FX GENFNU                         Clarence E. Crow0
CEC-sgegw                                                       Assistant